ROPES & GRAY LLP 1 NEW YORK, NY 10036-8704 WWW.ROPESGRAY.COM Lindsey Coffey T +1 F +1 lindsey.coffey@ropesgray.com August 9, 2013 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Westchester Capital Funds (Registration Nos. 333-187583 and 811-22818) Ladies and Gentlemen: We are filing today via EDGAR, on behalf of Westchester Capital Funds (the “Trust”), Pre-Effective Amendment No. 1 to the Trust’s Registration Statement under the Securities Act of 1933, as amended, and Amendment No. 1 to the Trust’s Registration Statement under the Investment Company Act of 1940, as amended, on Form N-1A.The purpose of this amendment is to substantially change the investment strategy and policies of WCM Alternatives: Event-Driven Fund (formerly known as “The Institutional Merger Fund”), a series of the Trust. Additional information regarding the Trust, as well as the remaining exhibits to the Registration Statement, will be filed by amendment. No fees are required in connection with this filing.Please direct any questions regarding this filing to me at (212) 596-9821.Thank you for your attention in this matter. Sincerely, /s/ Lindsey Coffey Lindsey Coffey CC:Bruce Rubin, Westchester Capital Management, LLC
